Title: From George Washington to Major General John Sullivan, 31 May 1779
From: Washington, George
To: Sullivan, John



Sir,
[Middlebrook, 31 May 1779]

The expedition you are appointed to command is to be directed against the hostile tribes of the six nations of Indians, with their associates and adherents. The immediate objects are the total destruction and devastation of their settlements and the capture of as many prisoners of every age and sex as possible. It will be essential to ruin their crops now in the ground and prevent their planting more.
The troops to be employed under your commmand are—Clintons, Maxwells, Poors and Hands Brigades and ten independent companies raised in the State of Pennsylvania—In Hands Brigade, I comprehend all the detached corps of Continental troops now on the Susquehanna and Spencers regiment—Cortlandts I consider as belonging to Clintons Brigade—Aldens may go to Poors & Butlers & the rifle corps to Maxwells or Hands according to their comparative strength and circumstances.
Clintons Brigade you are informed has been ordered to rendezvous at Conojoharie, subject to your orders either to form a junction with the main body on the Susquehannah, by way of Otsege—or to proceed up the Mohawk river and co-operate in the best manner circumstances will permit—as you judge most adviseable.
So soon as your preparations are in sufficient forwardness, you will assemble your main body at Wyoming and proceed thence to Tioga, taking from that place the most direct and practicable route into the heart of the Indian settlements—You will establish such intermediate posts as you think necessary for the security of your communication and convoys, nor need I caution you, while you leave a sufficiency of men for their defence to take care to diminish your operating force as little as possible. A post at Tioga will be particularly necessary—either a stockade Fort or an intrenched camp—if the latter a blockhouse should be erected in the interior.
I would recommend that some post in the center of the Indian Country should be occupied with all expedition, with a sufficient quantity of provision, whence parties should be detached to lay waste all the settlements around with instructions to do it in the most effectual manner, that the country may not be merely overrun but destroyed.
I beg leave to suggest as general rules that ought to govern your operations—to make rather than receive attacks, attended with as much impetuosity, shouting and noise as possible, and to make the troops act in as loose and dispersed a way as is consistent with a proper degree of government concert and mutual support—It should be previously impressed upon the minds of the men wherever they have an opportunity, to rush on with the war hoop and fixed bayonet—Nothing will disconcert and terrify the Indians more than this.
I need not urge the necessity of using every method in your power, to gain intelligence of the enemy’s strength motions and designs; nor need I suggest the extraordinary degree of vigilance and caution which will be necessary to guard against surprises from an adversary so secret desultory & rapid as the Indians.
If a detachment operates on the Mohawk River the commanding Officer should be instructed to be very watchfull that no troops come from Oswegatchie and Niagara to Oswego without his knowledge; and for this purpose he should keep trusty spies at those three places to advertise him instantly of the movement of any party and its force. This detachment should also endeavour to keep up a constant intercourse with the main body.
More than common care will be necessary of your arms and ammunition from the nature of the service—They should be particularly inspected after a rain or the passage of any deep water.
After you have very thoroughly completed the destruction of their settlements; if the Indians should show a disposition for peace, I would have you to encourage it, on condition that they will give some decisive evidence of their sincerity by delivering up some of the principal instigators of their past hostility into our hands—Butler, Brandt, the most mischievous of the tories that have joined them or any other they may have in their power that we are interested to get into ours—They may possibly be engaged, by address, secrecy and stratagem, to surprise the Garrison of Niagara and the shipping on the lakes and put them into our possession. This may be demanded as a condition of our friendship and would be a most important point gained—If they can render a service of this kind you may stipulate to assist them in their distress with supplies of provisions and other articles of which they will stand in need, having regard in the expectations you give them to our real abilities to perform. I have no power at present to authorise you to conclude a treaty of peace with them but you may agree upon the terms of one, letting them know that it must be finally ratified by Congress and giving them every proper assurance that it will. I shall write to Congress on the subject and endeavour to obtain more ample and definitive authority.
But you will not by any means listen to ⟨any⟩ overture of peace before the total ruin of their settlements is effected—It is likely enough their fears if they are unable to oppose us, will compel them to offers of peace, or policy may lead them, to endeavour to amuse us in this way to gain time and succour for more effectual opposition. Our future security will be in their inability to injure us the distance to which they are driven and in the terror with which the severity of the chastisement they receive will inspire ⟨them.⟩ Peace without this would be fallacious and temporary—New presents and an addition of force from the enemy would engage them to break it the first fair opportunity and all the expence of our extensive preparations would be lost.
When we have effectually chastised them we may then listen to peace and endeavour to draw further advantages from their fears. But even in this case great caution will be necessary to guard against the snares which their treachery may hold out—They must be explicit in their promises give substantial pledges for their performance and execute their engagements with decision and dispatch. Hostages are the only kind of security to be depended on.
Should Niagara fall into your hands in the manner I have mentioned—you will do every thing in your power for preserving & maintaining it, by establishing a chain of posts, in such manner as shall appear to you most safe and effectual and tending as little to reduce our general force as possible—Th⟨is⟩ however we shall be better able to decide as the future events of the campaign unfold themselves—I shall be more explicit on the subject hereafter.

When you have completed the objects of your expedition, unless otherwise directed in the mean time, you will return to form a junction with the main army by the most convenient expeditious and secure route according to circumstances—The Mohawk river, if it can be done without too great risk, will perhaps be most elegible on several accounts. Much should depend on the relative position of the main army at the time.
As it is impossible to foresee what may be the exigences of the service in this quarter, this united with other important reasons make⟨s⟩ it essential that your operations should be as rapid and that the expedition should be perform⟨ed in as little t⟩ime as will be consistent with ⟨its success and e⟩fficacy.
And here I cannot forbear repeating my former caution, that your troops may move as light and as little encumbered as possible even from their first outset—The state of our Magazines demands it as well as other considerations—if much time should be lost in transporting the troops and stores up the river—the provisions for the expedition will be consumed and the general scantiness of our supplies will not permit their being replaced—conse⟨quently⟩ the whole enterprise may be defeated—I would recommend it to you for this purpose that the General Officers should make an actual inspection of the baggage of their several Brigades and absolutely reject to be left behind, at proper places every articles that can be dispensed with on the expedition—This is an extraordinary case and requires extraordinary attention.
Relying perfectly upon your judgment prudence and activity—I have the highest expectation of success equal to our wishes; and I beg leave to assure you, that I anticipate with great pleasure, the honor which will redound to yourself and the advantage to the common cause, from a happy termination of this important enterprise. Given at Head Quarters Middle Brook 31st May 1779.
⟨Go: Washington⟩
